IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ISAAC J. MARTIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2000

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 25, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Isaac J. Martin, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of May 5,

2016, and having determined the appeal is untimely, the appeal is hereby

DISMISSED. The dismissal is without prejudice to appellant filing a petition for

belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.